Name: 87/51/EEC: Commission Decision of 11 December 1986 on improving the efficiency of agricultural structures in Luxembourg, pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe
 Date Published: 1987-01-22

 Avis juridique important|31987D005187/51/EEC: Commission Decision of 11 December 1986 on improving the efficiency of agricultural structures in Luxembourg, pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 020 , 22/01/1987 P. 0036 - 0036*****COMMISSION DECISION of 11 December 1986 on improving the efficiency of agricultural structures in Luxembourg, pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) (87/51/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 of Regulation (EEC) No 797/85, the Luxembourg Government has forwarded the following regulations and administrative provisions: - Grand-Ducal regulation of 4 July 1985 on certain measures for the implementation of Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures, - Grand-Ducal regulation of 10 April 1986 laying down rules governing the extension of the aids provided for in the law of 30 November 1978 encouraging the modernization of agriculture by means of investments forming part of a plan for material improvement, - Grand-Ducal regulation of 30 June 1986 fixing, for 1986, the reference income, - Grand-Ducal regulation of 16 April 1979 introducing a setting-up premium for new farmers and winegrowers, as amended by the Grand-Ducal regulation of 7 January 1981, - Grand-Ducal regulation of 11 November 1983 introducing a setting-up premium for new farmers, - Grand-Ducal regulation of 13 May 1986 laying down rules governing the allocation of the annual compensatory allowance to be granted to farms; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compatibility of the stated provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the stated provisions are in accordance with the objectives and conditions laid down in Regulation (EEC) No 797/85 and in particular in Titles I and III thereof; Whereas the Community financial contribution towards the aid schemes or the setting-up premiums referred to in the Grand-Ducal regulations of 16 April 1979 and 11 November 1983 is to be granted only in those cases which meet the criteria laid down in Article 7 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The regulations and administrative provisions set out in the recitals to this Decision and which concern the implementation of Regulation (EEC) No 797/85 in the Grand-Duchy of Luxembourg satisfy the conditions for a Community financial contribution towards the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 11 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.